 FOOD & COMMERCIAL WORKERS LOCAL 1357299United Food and Commercial Workers InternationalUnion, Local 1357, and Elizabeth Murphy. Case4-CA-1242714 December 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERS• ZIMMERMAN AND HUNTEROn 27 October 1983 Administrative Law JudgeMarion C. Ladwig issued the attached decision.The Respondent and the General Counsel filed ex-ceptions and supporting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding• to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,' findings,2and conclusions as restated below, and to adopt therecommended Order as modified.In adopting the judge's finding that the Respond-ent Union reprimanded Murphy, required her totake a psychiatric examination, and ultimately dis-charged her in reprisal for her activity in supportof a May 1981 strike against the Respondent, wenote the ' prominent and outspoken role thatMurphy played during that strike. A shop stewardfor the Respondent's office employees, Murphywas a leader of the strike and conducted the picketline in front of the Respondent's offices: She wasalso quoted in the local newspaper accusing theRespondent Union's president, Wendell Young, ofThe Respondent excepts to the exclton of a hospital record Itsought to admit as evidence that Murphy sought 'medical treatment on 10July 1981 for intoxication The Respondent contends that this record isrelevant to the charge that It unlawfully required Murphy on 4 August1981 to undergo a psychiatric evaluation We find that the proffered evi-dence is irrelevant and that the Respondent was not prejudiced by its ex-clusion The issue is not the fact of Murphy's hospital visit but the Re-spondent's motivation in requiring the psychiatric evaluation On thisIssue the Respondent was not precluded from presenting evidence Thejudge permitted the Respondent's president Young to testify that he hadheard of Murphy's hospital visit before 4 August and that it was a moti-vating factor in the decision to require her to take the psychiatric exami-nation2 The Respondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Or 1951)We have carefully examined the record and find no basis for reversingthe findings We have further considered the Respondent's contentionthat the judge has evidenced bias or at least the appearance of bias in thisproceeding We have carefully considered the decision and record andfind these charges unsupported and without meritThe judge found it unnecessary to rule whether the Respondent's ac-tions against Murphy also violated Sec 8(a)(3) of the Act The GeneralCounsel contends that the judge's findings are clearly sufficient to con-clude that the Respondent violated that section We agree and find thatthe Respondent's actions against Murphy discouraged union activity inviolation of Sec 8(a)(3) of the Act See Radio Officers v NLRB, 347 1.7 S17 (1954)being a hypocrite for not meeting the employees'contract demands. Additionally, the judge creditedMurphy's testimony that after the strike, the Re-spondent's secretary-treasurer told her that Presi-dent Young "said he was going to make an exam-ple of you, that nobody would ever strike againsthirn again." Based on these findings, We agree withthe judge's conclusion that the Respondent's subse-quent actions against Murphy were in retaliationfor her protected strike activity in violation of Sec-tion 8(a)(1) of the Act.3CONCLUSIONS OF LAW1.By discharging Elizabeth Murphy on 14 July1981 for engaging in protected concerted strike ac-tivity, the Respondent engaged in an unfair laborpractice affecting commerce within the meaning ofSection 8(a)(1) and (3) of the'Act.2.By issuing, Murphy a warning letter in reprisalfor her engaging in protected concerted strike ac-tivity, the Respondent violated Seation 8(a)(1). and(3) of the Act.3.By threatening Murphy with reprisals for en-gaging in protected concerted strike activity, theRespondent violated Section 8(a)(1) of the Act.4.By requiring Murphy to undergo a psychiatricand psychological examination as a condition of3 The judge found that the Respondent's actions against Murphy alsoviolated Sec 8(a)(I) ihsofar as they were also in reprisal for Murphy'sprotest to Young after the strike was settled over an article he had writ-ten concerning the strike The judge found that Murphy's protest con-cerned union business and was therefore protected concerted activityChair-man- Dotson and -Member Hunter do not adopt this- finding forthe following reasons Chairman Dotson would reverse the judge's find-ing In the Chairman's view, because Murphy sought only the retractionof the article and not any change in terms and conditions of employment,her protest over the article -wai not protected activity See Phase Inc.263 NLRB 1168,-1170.(1982), Champion Parts Rebuilders, 260 NLRB 731fn 3 (1982) Member Hunter finds it unnecessary to pass on whetherMurphy's protest over Young's article was protected concerted activityInsofar as the judge found that the Respondent's defense that Murphywas insubordinate and threatened and hinniliated Young during their dis-cussion was a fabrication, Member Hunter would find that it was solelyMurphy's protected strike activity which motivated the Respondent toreprimand and ultimately discharge her Thus, in Member Hunter's view,the Respondent's reliance on Murphy's protest as justification for her dis-charge was, like Murphy's. refusal to take a psychiatric examination,simply another pretext for discharging her in retaliation for her protectedstrike activityAccordingly, the judge's Conclusions of Law and recommended Orderare amended to reflect the Chairman's and Member Hunter's findings thatthe Respondent's actions against Murphy were due solely to her protect-ed strike activityThe judge also stated in dictum that, even if Murphy had threatenedduring their discussion to tell Young's wife that he was having affairswith two of the female office employees, this threat "would not havebeen so opprobrius to be unprotected "-Ch-airman Dotson does not adoptthis dictum In the- Chairman's view, a' threat to disclose private sexualaffairs, in the circumstances here, exceeds the bounds of protected con-duct Cf Bell Federal Savings di Loan Assn , 214 NLRB 75 (1974) (dis-closing employer's' private telephone calls unprotected) In view of thejudge's finding that Murphy-did not in fact make such a threat. MemberHunter finds It unnecessary to pass on the judge's dictumMember Zimmerman agrees with the judge's analysis of Murphy's ac-tions concerning Young's article and adopts his findings in all respects273 NLRB No. 44 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployment to provide a pretext to discharge her,the Respondent violated Section 8(a)(1) and (3) ofthe Act.5.The Respondent's aforesaid actions are unfairlabor practices within the meaning of Section 2(6)and (7) of the Act.6.The Respondent did not make Murphy'sworking conditions more onerous in reprisal forher protected concerted strike activity.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, United Food and Commercial WorkersInternational Union, Local 1357, Philadelphia,Pennsylvania, its officers, agents, and representa-tives, shall take th• action set forth in the Order asmodified.1.Substitute in paragraph 1(a) the words "pro-tected concerted strike activity" for the words"protected concerted activity."2.Substitute in paragraph 1(b) the words "pro-tected concerted strike activity" for the Words"protected concerted activity."3.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GoveimmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT discharge or discipline any of ouremployees for engaging in protected concertedstrike activity.WE WILL NOT issue any employee a warningletter in reprisal for such activity,WE WILL NOT threaten an employee with repris-als for engaging in this activity.-WE WILL NOT require any employee to take apsychiatric or psychological examination to pro-vide a pretext for discharging the employee.WE WILL NOT in any like or related manner re-strain or coerce you in the exercise of the 'rightsguaranteed you by Section 7 of the Act.WE WILL offer Elizabeth Murphy immediate andfull reinstatement to her former job or, if that jobno longer exists, to a substantially equivalent posi-tion, without prejudice to her seniority or anyother rights or privileges previously enjoyed. andWE WILL make her whole for any loss of earningsand other benefits resulting from her discharge, lessany net interim earnings, plus interest.WE WILL notify her that we have removed fromour files any reference to her discharge and warn-ing letter and that they will not be used against herin any way.UNITED FOOD AND COMMERCIALWORKERS INTERNATIONAL UNION,LOCAL 1357DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Administrative Law Judge. Thiscase was tried in Philadelphia, Pennsylvania, September16-17, 1982. The charge was filed September 24, 1981,1and the complaint was issued February 10, 1982.An 'Sal shop steward, representing office employeesof a large local union, led an 11-day strike against theUnion, to the embarrassment of its president. In a heatedmeeting after the strike with the steward concerningstrike publicity, as credited evidence shows, the unionpresident ejected her from his office, seizing her arm,badly bruising it. After she filed a claim alleging injuryfrom the assault, the Union suspended her, later requiredher to undergo a psychiatric evaluation as a condition ofemployment, and gave her a formal notice of terminationwhen she refused.The primary issues are whether the Union, the Re-spondent, (a) unlawfully issued th† office employees'steward a warning letter, (b) threatened her with repris-als beCause of the strike, (c) made her working condi-tions more onerous as a reprisal, (d) required her to un-dergo a psychiatric and psychological examination as acondition of employment, to provide a pretext for dis-charging her, and (e) discharged her for engaging in pro-tected concerted activity during and after the strike, inviolation of Section 8(a)(1) of the National Labor Rela-tions ActOn the entire record, including my observation of thedemeanor of the witnesses, and after consideration of thebriefs filed by the General Counsel and the Union, Imake the followingFINDINGS OF FACTI. JURISDICTIONRespondent Local 1357, an integral part of a multistatelabor organization, is an unincorporated association inPhiladelphia, Pennsylvania, where it annually receivesover $100,000 in dues and fees, and remits over $25,000to its International in Washington, D.C. The _Unionadmits and I find that it is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.All dates are in 1981 unless otherwise indicated FOOD & COMMERCIAL WORKERS LOCAL 1357301II. ALLEGED UNFAIR LABOR PRACTICESA. Embarrassing Strike Against UnionElizabeth "Betty" Murphy, who led the office employ-ee strike against the Union from May 6 to 16, was a goodemployee and, as admitted by Union President WendellYoung, a "very good shop steward" (Tr. 367). She wasthe telephone operator and receptionist, and did volun-teer work as secretary and loan officer for the creditunion.She was a member of the Seafarers InternationalUnion's negotiating committee, which failed to reach anagreement with the Union without a strike. As the SIUstrike captain, she conducted the picket line in front ofthe union offices, causing considerable disruption in theoperations when the officers and business agents honoredthe picket line.The strike was a personal embarrassment to PresidentYoung. A May 12 news story in the Philadelphia DailyNews (G.C. Exh. 2), identifying Murphy as a picket cap-tain and former nun, quoted her as stating that the majorissues in the strike were overtime and a cost-of-livingclause and that her boss, Wendell Young, was a hypo-crite. "How can a man like him run around preachingabout contracts and be so hypocritical?"President Young admittedly was "very upset" with the"completely one-sided" news article (Tr. 360). He alsorevealed his displeasure "over the fact that there was astrike altogether." He testified that the "local fellowscould not control the situation. In other words, they lostcontrol. In fact, I had to go into the negotiations at theend, and try to sell the package instead of the union offi-cial doing it That is how goofed up it was.". (Tr 375.)This was an obvious reference to the bargaining positionof the SIU negotiating committee on which StewardMurphy served.Acknowledging his embarrassment from the adversepublicity, President Young responded to the news storythe same day, stating in a letter to the Daily News that"In our opinion, the people on strike are trying to em-barrass us into a very unfair contract" (G.C. Exh. 3).It was this response, which was printed in full in theJune issue of the Union's newspaper, the Dialogue, thatwas the subject of Steward Murphy's heated meetingwith President Young on June 9 when, as Young admit-ted, she went to his office "to talk about union business"(Tr. 410)..B Assault Upon Shop StewardOn June 9, 3 weeks after the office employee strikeagainst the Union was settled, SIU Shop StewardMurphy saw in the Dialogue an article entitled, "ThePresident Replies to Phila. Daily News," quoting Presi-dent Young's May 12 response to that newspaper's strikestory. At 4:15 p.m., she went to Young's office to givehim the SIU position on the lack of accuracy of a state-ment in his response about one of the strike issues (Tr.74-75, 175). His statement was that "As a result of exten-sive days off and lost time due to these programs, overthe past few years there has been an increasingly largeamount of overtime needed to run the office"As Murphy credibly testified, she told him she wouldlike to talk to him about the article, he asked what wasthe problem, she handed him the newspaper, and hestarted reading the article. "It is in reference to this over-time. You say that our girls are getting overtime becausethey missed so much time during the year, but the truthof the matter is they are filling in for the secretaries whoare never at their desks . and then they have to dotheir work at nighttime." (Tr. 33-34.) She insisted on aretraction (Tr. 79). A heated argument ensued. (Murphydid not remember the full conversation ) Finally Youngasked, "Are you telling me how to run his office? Shesaid, "No, Mr. Young, but I think you should print thetruth" When asked what then happened, she crediblytestified (Tr. 34).A. Mr. Young said "Get out of my office. Getout." He got up from his chair and he came around.I don't think I moved Then he grabbed my arm andI pulled away. He grabbed me again, and he pulledme toward the door.He opened the door and he dropped my arm, andI left his office. He threw me out of his office. [Em-phasis added.]She returned to her desk "in terrible pain," spent 3 to5 minutes closing (Tr. 77), clocked out at 4:32 p m. (R.Exh. 1), and met two awaiting friends, one of whomdrove her car (Tr. 35). Her left arm "felt like it was outof its socket" (Tr. 96). She was holding it and was "tearyeyed" (Tr 422). When asked what was wrong, she said,"He threw me out of his office." (Tr. 426) The nextmorning when she showed one of the two friends (em-ployee Sophia Cleary, the SIU shop steward for anothergroup of the office employees) her "red and swollen"arm (Tr. 423), she explained, "He gripped my arm" (Tr427)This was the day, June 10, when she came to workand found two of her pictures broken, as discussedbelow With Secretary-Treasurer Rosmines permission,she did little work that day and spent most of the timeresting. At quitting time, Rosmini asked her if she wasstaying to do some credit union loans and, as she credi-bly testified, "I told him no, that I was having . . . a lotof pain .with my arm, and I was going right home." (Tr.38-39.) I discredit - Rosmini's denial (Tr. 180) thatMurphy complained about her arm at any time that day.(By his demeanor on the stand, he appeared more con-cerned about supporting the Union's cause on criticalmatters than giving an acc_urate account of what hap-pened.)Rosmini permitted Murphy to rest much of the timeduring the next 2 days, Thursday and Friday, June 11and 12. About 2.45 p.m. Friday, when she saw PresidentYoung, she told him, "Look at what you did to myarm" He looked at it and said, "I know. I know. Seeyour union." (Tr 44, 122) Before leaving early that day(with permission from, Secretary-Treasurer Rosmini tosee a doctor about her arm (Tr 128)), she told Rosmini,"I just showed Mr. Young my arm and he said he knewhe did it," to see her union. Rosmini asked, "Do youmean he admitted it?:' and she suggested that Rosmini 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDask him. In his testimony, Rosmini admitted that he sawMurphy's arm, that it was "very black and blue" with"two large black and blue marks" and "four smallermarks on the other side of her arm;" that he told her"That doesn't look good . . That looks terrible;" thathe told her to talk to Young, and that when she re-turned, she said she had • showed Young the black andblue marks and Young "admitted that he did it" -(Tr188). I discredit Young's testimony that he merely toldMurphy, "Come on, get out, go see your union" (Tr.379). (Murphy impressed me most favorably by her de-.meanor on the stand as an honest, conscientious witness,but Young appeared to be less than candid.)That Friday afternoon, upon the suggestion of an at-torney, Murphy had four color photographs taken of herinjured arm, graphically recording the condition of thearm as described by Rosmini.The Union took the- position at the beginning of thetrial that Young "never laid a hand on her" (Tr. 20).After the photographs were intrOduced into evidence(G.C. Exh. 6), Secretary-Treasurer Rosmim testified thathe had no information how Murphy's arm was injuredand admitted having no reason to believe that the bruiseswere self-inflicted (Tr 277-278). Young continued todeny touching her.I 'reject as frivolous the suggestion in the Union's briefthat there is "a reasonable probability that Ms. Murphyself-inflicted these bruises while rubbing her arm afterleaving Mrs Young's office or at some other time, insome other way." In arguing that Young's grabbing herarm as Murphy described would not leave two largebruises on the front of the .arm, the Union ignores thecredited testimony that Young gripped her arm twice. -After weighing all the evidence and discrediting Presi-dent -Young's denials, I find that Young injured SIUSteward Murphy's arm June 9 when ejecting her fromhis office.C. Destruction of Steward's Personal PropertyOn Wednesday, June 10, Steward Murphy receivedanother shock that added to the trauma of the assault ofthe afternoon beforeShe arrived about 8:30 and office boy Thomas Spel-lane opened the door for- her. After clocking in at 8-32(R. Exh. 1), she went to her desk and found the picturesof her mother and her friend, Sister- Gloria Keltz, lyingon the floor with the frames broken She was "mostupset" (Tr. 37) and "kind of in total shock" (Tr 98)upon seeing "the glass all over the floor" and' the brokenpictures. She turned and walked out, and asked Spellanefor Secretary-Treasurer Rosmini's telephone numberRosthini had already left home.As other employees arrived, Spellane opened the doorand let them in The next employees -to arrive wereRenee Kelly and Margaret O'Brien, followed by SophiaCleary; who arrived about 8.35, and Kathy Barrett, whoarrived a minute or so later (Tr. 420, 429-430)As Kelly and O'Brien entered the reception area, theynoticed that the clock on the wall was also broken andMurphy's small Irish flag was burned. One of them com-mented, "Your flag is burned, too, Betty, and so is theclock" broken. (Tr. 38.) As Murphy credibly testified, "itwas the pictures that were on my mind, my mother's pic-ture and Sister's picture"; "I didn't know the clock wasbroken . . . I didn't 'examine it: . I think part of [theflag] was burned I didn't examine it that well, because Iwas very upset about the- whole episode" (Tr. 101). Shedid notice that the wall clock had stopp- ed at 11 .p.m.(Tr. 38).When employees Cleary and Barrett came to the area,as Cleary credibly testified, "The first thing that I ob-served was the clock up on the wall stopped at11:00. . And 1 turned to Kathy Barrett and said, 'Ithappened at nighttime.' She said, 'It would have had to"(Tr :421, 431)When Secretary-Treasurer Rosmini arrived about 9:05or 9.10 a.m., he saw Murphy standing at her desk,crying. "She told me that someone had broken SisterGloria's picture and her mother's picture." (Tr. 176.) Hecleaned up the glass and told Murphy to get ,some teaand relax (Tr. 103).It was at quitting time that day (after Murphy toldRosmini she was having a lot of pain with her arm andwas going right home) when Rosmini told her to stop inhis office and, as discussed below, gave her a warningletter for "insubordination or belligerent behavior" andtold her, in an apparently unguarded answer to a ques-tion, that President Young "said he was going to makean example of you, that nobody would ever strikeagainst him again."The next day, Thursday, June 11, upon instructionsfrom Young, Rosmini made a perfunctory investigation,taking two statements. (A third employee also gave astatement to Young's secretary, professing to report whatthe office boy had told him ) The statement that Rosminitook from office boy Spellane (R. Exh. 5) was obviouslyinaceurate. The statement claimed that "Spellane "wentupstairs at 8.15 to make the coffee and the bell rang.Betty Murphy came in. Approximately 8.30 I went downto wait 'for the people to come in" Although Rosmininever accused Murphy of destroying her own propertyand never took a statement from her or any of the otheremployees who discovered the damage, the Union couldargue from this purported timing that Murphy had 15minutes to smash the pictures of her own mother and hernun friend, to set fire to the flag (ignoring the odor -fromthe smoke) and, after damaging the wall clock, to havethe presence .of mind of somehow reaching the 7-foot-high clock on the wall (Tr. 283) and setting it forward orback several hours. (Except for President Young's dubi-ous suspicion†that the flag burning and destruction ofproperty were "to throw the thing off," or distract atten-tion from Murphy's June 9 conduct in his office (Tr.377)†nowhere in the evidence is there any suggestion ofa motivation for her to damage the clock and destroyher own valued property.)Spellane's statement also asserted "In the meantime, Icame in and she said, 'Look at all this.' There was glasson the floor and the clock said something on it. I tooknotice the clock was on the wall." (Emphasis added )The timing was obviously wrong, because Murphy'stimecard showed that she clocked in at 8.32 am.†not -15minutes earlier. By the time of trial, the timing was FOOD & COMMERCIAL WORKERS LOCAL 1357303changed; Spellane testified that he went downstairs"around 8:30" and let Murphy in the front door (Tr.308) (This corrected timing, however,' made it evenmore unlikely that Murphy would be setting-a fire at herdesk, breaking pictures and scattering glass around, andbreaking and resetting a clock in the few minutes beforethe other office employees arrived. As found above,Clearly arrived about ' 8:35•about 5 minutes afterMurphy•and both Kelly and O'Brien arrived ahead ofCleary.)Also by the time of trial, Spellane had changed an-other part of his story. Although asserting in his writtenstatement (which was witnessed by Secretary-TreasurerRosmini) that the damaged clock- was on the wall, heclaimed at . the trial that "The clock was on the floor"(Tr. 310). Rosmini also claimed that the clock was on thefloor (Tr. 176). To the contrary, Murphy and Clearyboth credibly, testified that the clock was on the wallwhen the damage was discovered (The Union contendsin its brief "The clock sits seven feet off the floor on thewall of the reception area - She intentionally dam-aged her own property, for what reason we can never besure, and apparently pulled the clock down off the walland set it at 11.00 o'clock for obvious reasons) " findthat Spellane and Rosmini fabricated the change in testi-mony to support the Union's cause,--placing the dam-aged clock in a more accessible place for Murphy 'toreset it. (Rosmini claimed, "I concluded that [between8:30 and .9 o'clock] the clock was moved forward [byMurphy] to indicate it was done the night before (Tr.272-273), but testified he did not know how to changethe time: "Move the hands, I guess" (Tr. 283).Because of (a) the obviously inaccurate timing of Mur-phy's arrival in Spellane's statement, (b) the lack of anyplaUsible motivation for Murphy to destroy or damageher own and the Union's property, (c) the implausibilityof Murphy's setting a fire at' the reception desk, destroy-ing valued property, and damaging and resetting a wallclock at the beginning of the workday as other employ-ees were arriving, and (d) the failure of the Union toquestion Murphy and other employees who discoveredthe damage, I deem it most unlikely' that the Union actu-ally believed two other assertions in Spellane's statement,that "the clock said 10 minutes of 8" and "nothing wasdisturbed" when he opened the building that morning.(At the trial, Spellane first admitted that he would haveto turn his head "almost all around to see the clock"upon entering the front door, and indicated how far hewould have to turn, but later indicated he would have toturn only about 90 degrees to the left (Tr. 313-315) Heappeared to be less than candid.) Whether or not it wasSpellane's own idea to include these assertions in thetyped statement (witnessed by Rosmini and PresidentYoung's secretary, Janice Pint), I find that the Unionfalsely claimed that it believed the assertions.I find instead that President Young ordered the per-functoi y investigation to discover some pretext for dis-charging the SIU steward, as discussed below. I discreditRosmini's claim that he planned "to meet with Ms.Murphy and to discuss the incident and the statementstaken in the investigation with her," but that he neverhad the occasion (Tr. 227).. He later testified that "Asfar as we are concerned, we had all the information 'weneeded -on the June 10th incident" (Tr. 242). Young,after testifying that he ordered the investigation, claimedthat "without any evidence at this point ... I thoughtBetty did it herself" (Tr. 375).The evidence does not reveal who damaged the unionand personal property. The damage was not done whenthe office was cleaned between 8 and 8:30 the eveningbefore, and the night porter was not aware of anyoneelse being in the building between then and midnight,when he left the building (R. Exh. 4, Tr. 328). PresidentYoung testified:† "I thought Betty did it herself . .Because I know I did not do it. . . I know that it wasnot me And I know that I did not Instruct anybody todo some stupid childish thing like that . . . . I did notburn her flag, or instruct anybody to do it (Tr 375, 393-394, 412.)Contrary to the Union's contention in its brief that theevidence is overwhelming "that Murphy" "committedthe damage herself," I find both that she did not do thedamage and that the Union did not in good faith believethat she did when discharging herD. Alleged Coercion Against Steward1. Written warning and threat of reprisalAt quitting time Wednesday, June 10, Secretary-Treas-urer Rosmini called Murphy to his office and gave her awarning letter signed by President Young (G.C. Exh. 4),notifying her that "any further display of insubordinationor belligerent behavior . . . such as you exhibited in myoffice on June 9, 1981, will result in suspension and/ordischarge." She first asked Rosmini what Young meantby "insubordination," and he replied that he did notknow. Then, as she credibly testified (Tr 40-41),A I said "What seems to be Mr Young's prob-lem? Has he said anything to you?" And he saidMr. Young said he was going to make an exampleof you, that nobody would ever strike against himagain.Rosmini did not specifically deny telling her this. Heclaimed that when she asked how she was insubordinate,he explained that she failed to follow Young's instruc-tions by not leaving his office and was "loud and boister-ous" (Tr. 180).The evidence is clear that President Young and Stew-ard Murphy had a heated argument June 9 in Young'soffice, and that she insisted on a retraction of his strikepublicity statement that the office employees were get-ting overtime because they missed so much time duringthe year. As found above, she credibly testified thatwhen he asked, "Are you telling me how to run hisoffice?" she said, "No, Mr. Young, but I think youshould print the truth." (That was when he ordered herout and pulled her arm, injuring ) The evidence is alsoclear that she was in the office longer than the 5 minutesshe recalled and that she did not remember the full con-versation.I credit part of Young's testimony about what oc-curred He testified that Murphy stated she felt the pub- 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDlished letter "was against the understanding that we hadafter the strike [the amnesty clause attached to the agree-ment], that there would be no retaliation." He gave her along explanation about why his strike publicity letter wasprinted in the Union's newspaper after the strike was set-tled "And she did not even listen. She just kept lookingup in the air . . . staring at the ceiling." (Tr. 359) (Thistestimony tends to account for her failure to recall partof the conversation.)I find, however, that his denials that he even touchedher and his claim that she referred to his morality in theJune 9 meeting were fabricated. According to theUnion's brief, she suggested "that the Union Presidentwas promiscuously involved with two other women em-ployed by respondent," by making a remark that Younginterpreted "as a suggestion that he was having sexualrelations with these female employees," and that shemade another remark that Young interpreted "as a threatby Ms. Murphy to call his wife and tell her that he washaving an illicit affair with Pat Scarrelli and JackieMcPeak." The brief argues that this and other conductwere "so provocative and improper as to clearly warranther dismissal" Yet the warning letter the next day men-tioned only her purported "insubordination or belligerentbehavior." Even if Secretary-Treasurer Rosmini's testi-mony were credited that on June 10, Rosmini gaveMurphy an explanation of the warning letter, he merelyclaimed that he told her she "failed to follow Instructionsby not leaving [Young's] office, and that she was actingloud and boisterous (Tr. 180, emphasis added). (TheUnion's brief misstates the record in contending thatRosmini referred to her loud and "abusive" conducttoward Young.) Although some of Young's testimonywas corroborated by his secretary, Janice Pintt (who wit-nessed office boy Spellane's obviously inaccurate state-ment about the June 10 property destruction), she didnot impress me as being a credible witness, Moreover, even assuming that in their June 9 meetingon union business, Steward Murphy made the statementsthat President Young claimed, I find that the statementswould not have been so opprobrious to be unprotectedAccording to him, she stated that "the only people thatyou listen to are Pat Scarrelli and Jackie McPeak . . .You hate me because I am Irish . . . . Is your wifegoing to be home tonight?" (Tr 361-362.) (AlthoughMurphy could not remember the entire conversation, shepositively and credibly denied making these statements(Tr. 85-86).)I note that in falsely denying that he even touchedMurphy (contrary to her credited testimony that hegripped her arm twice), he gave testimony that under-mined his claim that she was insubordinate by failing tofollow instructions to leave the office. He testified (Tr.362):,I said, ". . . Come on, get out of the office, go seeyour union. We are finished with this conveisa-tion."I opened the door, and I asked her to leave Andshe got up and left. I did not touch her. And thatwhole thing is absolutely ,ludicrous, those pictures[of her bruised arm], absolutely ludicrous -The Union contends in its brief that "Even if this con-versation is ,deemed ,to have involved protected activity,Ms. Murphy's conduct during that meeting far exceededany reasonable bounds of propriety. When she did notsucceed in her demand for a retraction, she berated andhumiliated Mr Young, suggested that he had a sexual li-aison with two other employees, and made a statementthat was Interpreted clearly as a threat to call his wifeand relay that false accusation. Under these circum-stances, Mr. Young was justified in issuing the letter ofreprimand . . Indeed, he would have been justified,under the circumstances, in meting out a much harsherform of discipline." The union. brief does not reveal, ifthese were true facts, why this defense was reserved forthe trial and not even alluded to at the time.I find that Secretary-Treasurer Rosmtni's June 10statement to Steward Murphy that President Young"said he was going to make an example of you, thatnobody would ever strike against him again" was athreat of reprisals for engaging in the protected concert-ed strike 'activity and violated Section 8(a)(1) of the Act.In view of this finding and the above finding that the.defense that Steward Murphy "berated and humiliated"the union president was fabricated, I reject the argumentin 'the Union's brief that the June 10 warning letter "ob-viously had nothing whatsoever to do with the strike"and find that it was 'a reprisal for her leading the strikeagainst the Union and for her engaging in protected con-certed activity in the discussion of union business, withPresident Young in the June 9 meeting, in violation ofSection 8(a)(1)., 7 2Z.More. onerous working conditionsOn June:1 1, the day after Steward Murphy receivedthe warning:.letter, Organizing Director Hugo McKissicwrote an interoffice communication to secretary ReneeKelly, informing her that she was not to relieve anyoneon the switchboard or in any other area "unless you getmy personal approval." On June 12 Murphy, as shopsteward, received a copy of the communication.The complaint alleges that the Union, through McKis-sic, made telephone operator Murphy's working condi-tions More onerous "by refusing to permit other employ-ees temporarily to relieve her from her duties"McKissic, however, credibly testified that neitherPresident Young nor Secretary-Treasurer Rosmini wasaware that he was sending the communication and that ithad no relationship to the June 9 and 10 incidents. Itherefore agree with the Union that the communicationwas not issued in retaliation for Murphy's union activitiesand that the timing was purely coincidental.Accordingly, I find that the allegation must be dis-missed.E Discharge of Office Employees' Steward1. Her claims for compensationOn Friday, June 12, Steward Murphy began takingtreatments for her arm On June 15, with Secretary-Treasurer Rosmini's permission, she began taking sickleave (without pay) She took treatments about every FOOD & COMMERCIAL WORKERS LOCAL 1357305other day (Tr.- 46), and she was taking "a lot of Anacin"for the pain (Tr. 288) Toward the end of June, shebegan having stomach and other problems She finallyreceived a doctor's release ,dated July 20, stating that shewas permitted to return to work July 27 on a full-timebasis. Rosmini ,admitted that he had a conversation withher at least-once a week (Tr. 234).On June 22 one of. Murphy's friends, Sister Gloria,handed Rosmini Murphy's workmen's compensationclaim form that. stated that Murphy was injured whilemeeting with President Young in his office (Tr. 135,192). Murphy overheard Rosmini state, "I can't signthese. Wendell [Young] would never agree with it" (Tr.133). According to Rosmini, he said "we" did not agreethat Murphy was injured in Young's office, but said hetold Sister Gloria that he would mail the claim to thecarrier if the doctor filled out his part (Tr. 192) He ad-mittedly advised that Murphy was entitled to file a claimon the health and welfare fund, which provides compen-sation for "two-thirds of pay" (Tr. 196).On June 26, Rosmini sent Murphy some health andwelfare fund forms. She submitted a disability claim thatsame day for "Personal injury sustained June while onthe job in the President's Office" (G.C. Exh. 14) OnJuly 2 the claims supervisor, with a copy to PresidentYoung, rejected the claim because it was work related(G.C. Exh. 13).About August 18 (Tr. 195, 232), Steward Murphyagain submitted a workmen's compensation claim form,which Rosmini this time sent in On the form Murphymade the following assertions (G.0 Exh. 15):During conversation with [Pres.] Young, he becameangry and gripped me by the arm, physically eject-ing me from his office.Arm pulled out of socket affecting chest cavity.There has been great bitterness against me as shopsteward in Seafarers International Union since astrike was launched against Mr. Young's Local lastMay 9, 1981 when our contract expired The mediaattention it gained was a great embarrassment tohim and our conversation that day was concerninga newspaper article he sent to the Daily News andprinted in the Dialog.-Thus, in all three claims•her June 22 workmen's com-pensation claim (which Secretary-Treasurer Rosmini re-fused to send in), her June 26 disability claim, and herAugust 18 workmen's compensation claim (which shesubmitted shortly before her August 21 formal notice oftermination)•she asserted that her injury was sustainedon the job, in President Young's office;,Young was most concerned about this assertion (whichI find to be truth). He testified (Tr. 385)A. One of the problems that we were having iswhat Betty was going to put on that form. . . wetold . . . the [SIU] . . if she put on the form that Itouched her . I was going to sue her, absolutelysue her.And I let that be known. And thatis why we didnot get any forms for a while. . . .- she knew that Iwas waiting for that report to come in. And I wasimmediately going to go down and sue her for thatincident.But we did not get a " form. I called down tohealth and welfare. . . and said all I want to do isreview what she puts down for her sickness.He was referring to the disability claim that she submit-ted June 26, asserting "Personal injury sustained whileon the job in the President's office." He did not sue herbut, according to the General Counsel, he in effect dis-charged her July 14 when he refused to let her work (al-though the formal notice of termination was not givenher until August 21).2. Her suspensions and notice of terminationOn Monday, July 13, when Steward Murphy made herusual Monday morning telephone call to Secretary-Treasurer Rosmini to report her continued doctor's treat-ment, Rosmini told her (as she credibly testified), "Mr.Young said as soon as you are better•as soon as you getbetter, Betty, that you are fired" (Tr. 49, 139-140). Ac-cording to Rosmini, he told her "she was going to besuspended" (Tr. 205).The next day, July 14, in an apparent effort to retainher job, she reported to work despite her feeling "reallysick" (Tr. 144) She clocked in, opened the switchboard,and started to work About 9:15, President Young calledin, recognized her voice, and told her, "Get off theboard, Betty, and do what you are supposed to bedoing" (Tr. 49). She left the board, went upstairs, andwaited for Rosmini. When asked "what was I supposedto be doing," Rosmini "shook his shoulders" and latertold her, "Get yourself well, Betty, get strong, and get arelease from the doctor" (Tr. 50).On July 27, Murphy 'returned to work with a doctor'srelease that read: "Ms. Betty Murphy is permitted toreturn to work on July 27-, 1981, on a full-time basis. Ms.Murphy will be treated at our facilities during ourevening hours" (G C. Exh 7) Rosmini directed her notto clock in and, after conferring with President Young(Tr. 211), gave her a letter stating "please be advisedthat you are being held out of service until we completethe appropriate investigation. Your recent absences andthe facts and allegations surrounding them have raisedcertain serious questions which indicate that there maybe reason requiring further action on our part" (G.C.Exh. 8). He admittedly refused to give her any explana-tion (Tr. 212).On August 4, Rosmini sent Murphy a letter, advisingher of an appointment on August 12 with a psychiatristand a consulting psychologist. The letter explained (G.0Exh 9)†A thorough consideration of all of the facts hasconvinced us that in order to make a responsibleand informed decision [concerning her future em-ployment], it will be necessary for us to receive afull psychiatric and psychological evaluation Thisstep is necessary for us to be advised whether there 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDare mental health problems which would dictatethat the resolution of your employment question bedealt with in that sphere.On August 6, Rosmini wrote Murphy another letter,stating that the appointment was postponed until August19. She contacted her-union, which advised her to com-pletely ignore the letters (Tr 153) Instead, she tele-phoned the psychiatrist and told him she did not want towaste his time or the Local's money. Then on August11, Rosmini wrote Murphy another letter, advising herthat the appointment was not for treatment. "It is solelyfor the purpose of guiding us in determining - what theappropriate action should be in response to your pastconduct You are obliged to keep the appointment." Theletter warned, "A failure to do so will be dealt with as adeliberate and willful disregard of orders and intentionalinsubordination" (G C. Exh. 11) The SIU again advisedtheir steward to ignore the letters, and she did, missingthe appointment.About August 18, as indicated above, Murphy submit-ted her workmen's compensation claim to the Union, as-serting that President Young "became angry and grippedme by the arm, physically ejecting me from his office."On August 21, Rosmini sent her the formal notice of ter-mination, explaining (G.0 Exh. 12)You were specifically instructed to appear for anexamination on Wednesday, August 19, 1981. Youwere warned that a failure to appear would result indisciplinary .action. Despite this warning, you didnot appear and this offense coupled to all attendantcircumstances presents just cause for discharge3. Shifting defensesSecretary-Treasurer Rosmini, Steward Murphy's im-mediate supervisor who signed her August 21 termina-tion notice, positively testified at the trial that there werethree and only three reasons for her discharge. He listedthem as "insubordination" (failure to appear for the psy-chiatric examination), her "conduct of June .10th" (burn-ing the flag and destroying other property), and "makingslanderous statements about Mr Young" (claiming, andstating on her August 18 workmen's compensation form,that the union president on June 9 injured her arm) (Tr262-264.)President Young, the Union's chief executive officerfor 20 years, stated that he made the final decision to dis-charge Murphy (Tr. 353). He testified that his "initial re-action was to dismiss her because of that [June 10 flag-burning] incident" (Tr. 413), that he "spent almost literal-ly the gosh damn summer, at least an hour or so a day,discussing this damn Betty Murphy situation" (Tr. 394),that the major reasons they had decided to hold her outof service were the June 10 flag burning and the accusa-tion that he had injured her arm (Tr. 405), and that whenMurphy did not make the psychiatric appointment, "thatwas the final straw that broke the camel's back We noti-fied her that she was dismissed" (Tr. 396)Thus at the trial, Rosmini claimed that the accusationagainst Young, the June 10 incident, and the refusal ofpsychiatric examination were the sole reasons, andYoung claimed they were the primary reasons, for Mur-phy's discharge. Young specifically denied that her dis-charge had "anything at all to do with her functioning asshop steward" (Tr. 354). Both Rosmini and Youngclaimed that the decision to discharge her was not madeuntil after she refused the psychiatric examination, butadmitted that they had previously decided not to let herreturn to work until their "investigation" was completed.In light of the evidence at the trial, however, thesethree purported reasons for the discharge were obviouslysuspect One claim was that the Union was dischargingthe office employee shop steward for asserting that theunion president injured her arm when ejecting her fromhis office, despite the evidence that her assertion wastrue. Another claim was that the Union believed, after aperfunctory investigation, that the steward herselfburned her own flag and smashed two of her ownvalued pictures at starting time, despite the evidence in-dicating that the Union did not in good faith have thatbelief. The third claim was that the Union discharged theSIU steward for insubordination when she refused toobey a demeaning order to take a psychiatric examina-tion for a possible mental problem•which the Unioncontended it suspected she had primarily because she as-serted (truthfully, as found above) that the union presi-dent injured her arm and because she destroyed her ownproperty (something, as found, she did not do).In its brief, the Union listed other purported "majorfactors" involved in the Union's ultimate decision to ter-minate Murphy's employment (as well as its decision toseek a psychiatric evaluation). The first two were pur-ported reasons that neither Rosmini nor Young claimedas a basis for the discharge They were Murphy's "sug-gesting that the Union President was promiscuously in-volved with two other women employed by respondent"(found above to be a fabrication) and her "threatening tocall the Union President's wife to report on the allegedillicit affairs if the Union President did not accede to Ms.Murphy's demands for a retraction of a newspaper arti-cle" (also found to be a fabrication).Some of the other purported "major factors," contend-ed in' the brief but not claimed by either Rosmini orYoung to be a basis for the discharge, were "blaming themischief [destroying property June 10]- on unspecified'others' in the Union office" (something she did not do),"reporting to work on three consecutive days [June 10-12] and spending most of her time in the office lying ona couch in the ladies' lounge" (failing to point out thatshe did so with Rosmini's permission); and "reporting offsick for a period of six weeks ind offering contradictoryreasons concerning the nature of her alleged illness" (aclear pretext).I find that these shifting defenses•particularly the firsttwo purported "major factors"•detract from rather thanbolster the Union's defense that it was lawfully motivat-ed.4. Concluding findings on dischargeAfter weighing all the evidence-, I find that this is a bi-zarre case in which a local union president, seeking amechanism to discharge a suspended office employee FOOD & COMMERCIAL WORKERS LOCAL 1357307shop steward for her protected concerted activity, or-dered her to submit to a psychiatric evaluation as a con-dition of employment and discharged her when she re-fused to comply with the demeaning order. •In its brief, the Union contends that it could have dis-charged SIU Shop Steward Murphy "immediately afterthe June 10 property destruction incident" and couldhave discharged her "following the false accusationagainst President Young," but that "she was a long-termemployee, a virtual fixture in -the office," and althoughshe had engaged in this "serious misconduct," the Uniondecided it "should first attempt to determine whether herproblem was due to emotional or mental distress" by re-quiring her to take the psychiatric evaluation.To the contrary, as found, Murphy did not engage inthe June 10 property destruction, the Union did not havea good-faith belief that she did and, in fact, ordered theperfunctory investigation to discover some pretext fordischarging the SIU steward who had embarrassed Presi-dent Young by her protected concerted strike activity.Also, as found, Murphy's accusation against Young wastrue; he had injured her arm in the June 9 meeting whenshe, as shop steward, was engaging in protected concert-ed activity.I agree with the General Counsel that before July 14,when President Young suspended Murphy from work byordering her off the switchboard, the Union had alreadydecided to terminate her "and was only attempting byfurther investigation and delay to find some basis ormechanism†the psychiatric evaluation†to achieve thisend."I therefore reject the Union's contention that "Not oneaction taken against [SIU Shop Steward Murphy] hadany relationship to her functioning as shop steward orher participating in the strike," and its contention thateven if President Young acted in "retaliation for herstrike activities . . . a discharge would have been proper,and occurred, even absent such a hostile motivation." Ifind that the Union unlawfully discharged her for engag-ing in protected concerted activity during and after thestrike in violation of Section 8(a)(1) of the Act and that,as alleged in the complaint, she was in fact dischargedJuly 14, after which the Union refused to permit her towork. (I find it unnecessary to rule whether the dis-charge also violated Section 8(a)(3).)I also find that the Union required Shop StewardMurphy to undergo a psychiatric and psychological ex-amination August 19 as a condition of employment, toprovide a pretext to discharge her for engaging in pro-tected concerted activity, further violating Section8(a)(1).CONCLUSIONS OF LAW1.By discharging Elizabeth Murphy July 14, 1981, forengaging in protected concerted activity, the Union en-gaged in an unfair labor practice affecting commercewithin the meaning of Section 8(a)(1) and Section 2(6)and (7) of the Act2.By issuing SIU Shop Steward Murphy a warningletter in reprisal for her engaging in protected concertedactivity, the Union violated Section 8(a)(1).3.By threatening the shop steward with reprisals forengaging in protected concerted strike activity, theUnion violated Section 8(a)(1).4.By requiring the shop steward to undergo a psychi-atric and psychological examination as a condition ofemployment, to provide a pretext to discharge the shopsteward, the Union further violated Section 8(a)(1)5.The Union did not make the shop steward's work-ing conditions more onerous in reprisal for her protectedconcerted activity. s, •REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary to order itto cease and desist and to take certain affirmative actiondesigned to effectuate the policies of the Act.The Respondent having unlawfully discharged an em-ployee, it must offer her reinstatement and make herwhole for any loss of earnings and other benefits, com-puted on a quarterly basis from date of discharge to dateof proper offer of reinstatement, less any net interimearnings, as prescribed in F. W. Woolworth Co., 90NLRB 289 (1950), plus interest as computed in FloridaSteel Corp., 231 NLRB 651 (1977).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-_ed 2ORDERThe Respondent, United Food and Commercial Work-ers International Union, Local 1357, Philadelphia, Penn-sylvania, its officers, agents, and representatives, shall1. Cease and desist from(a)Discharging or disciplining any employee for en-gaging in protected concerted activity.(b)Issuing any employee a warning letter in reprisalfor engaging in protected concerted activity.(c)Threatening any employee with reprisals for engag-ing in protected concerted strike activity.(d)Requiring any employee to undergo a psychiatricor psychological examination as a condition of employ-ment, to provide a pretext for discharging the employee.(e)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Offer Elizabeth Murphy immediate and full rein-statement to her former job or, if that job no longerexists, to a substantially equivalent position, without prej-udice to her seniority or any other rights or privilegespreviously enjoyed, and make her whole for any loss ofearnings and other benefits suffered as a result of her dis-charge, in the manner set forth in the remedy section ofthe decision2 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses '308DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Remove from its files any reference to the unlawfuldischarge and to the June 10, 1981 warning letter andnotify the employee in writing that this has been doneand that the discharge and warning letter will not beused against her in any way.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d)Post at its union offices in Philadelphia, Pennsylva-nia, copies of the attached notice marked "Appendix."33 If this Order is enforced by a Judgment of a United States Court ofAppeals, the, words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a JudgmentCopies of the notice, on forms provided by the RegionalDirector for Region 4, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingall places where notices to employees arecustomarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director in writing within 20days _ from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that the complaint is dis-missed insofar as it alleges violations of the Act not spe-cifically found.of the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board"